Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Regarding claim 46,  “the second network interface” lacks antecedent basis.  The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30, 33, and 45 are rejected as being unpatentable over US 8018932 (Eli) in view of US 20170334014 (Daniel) further in view of US 6625124 (Fan). 
Regarding claim 30, Eli teaches or suggests a network device of a system (fig. 1) comprising: 
a processor configured to form message data (101), the message data comprising a source address (200, 212), a destination address (fig. 2), and a format identifier (fig. 2, frame type); and 
a network interface (111) configured to: 
receive the message data from the processing device (302), 
combine the message data with network layer data to form a data packet (306, 310), and 
provide the data packet to a second network device (308, 312).   
Eli does not expressly disclose the system as a welding system, the source address represented by less than four bytes, the destination address represented by less than four bytes, or the message data comprising a format identifier.
Daniel teaches or suggests a network device of a welding system (claims 61-65).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Eli’s messaging and Daniel’s 
Fan teaches or suggests message data comprising a source address represented by less than four bytes, a destination address represented by less than four bytes, and a format identifier (fig. 4, 7:39-42).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Eli’s messaging, Daniel’s welding system, and Fan’s short addressing so the message data comprises a source address represented by less than four bytes, a destination address represented by less than four bytes, and a format identifier.  A reason to do so would have been to reduce overhead.  
Regarding claim 33, the aforementioned combination teaches or suggests a second network interface (Eli 119), wherein the network interface comprises a first network interface (Eli 111) that is different from the second network interface (the two network interfaces are shown as different boxes in fig. 2), and wherein the first network interface and second network interface comprise an Ethernet interface, a serial interface, a USB interface, or a wireless interface (5:1-3). 
Regarding claim 45, the aforementioned combination teaches or suggests the network layer data comprises a media access control (MAC) address corresponding to the second network device (Fan 6:10-11, 7:39-47).  The teachings and suggestions of the references are combined for the same reason as explained for claim 30.


Regarding claim 31, Eli teaches or suggests the message data comprises a message header and a message body, the message header consisting of four bytes and comprising the source address, the destination address, and the format identifier (fig. 2).
Eli does not expressly disclose the message header consisting of four bytes.
Fedorchuk teaches or suggests a message header consists of four bytes (para. 38, figs. 7A-7G).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Eli’s messaging, Daniel’s welding system, Fan’s short addressing, and Fedorchuk’s header size to represent the message header with four bytes. A reason to so would have been to employ common message formats.
Regarding claim 43, the aforementioned combination teaches or suggests he source address and the destination address each consists of one byte (Fan, fig. 4).  The teachings and suggestions of the references are combined for the same reason as explained for claim 30.  

Claim 32 is rejected as being unpatentable over Eli in view of Daniel further in view of Fan, Fedorchuk, and US 7062929 (Wallace).

Wallace teaches or suggests a message header further comprises a message type indicative of whether the message data is a broadcast message, a registered message, a command message, or a response message (18:10-48).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Eli’s messaging, Daniel’s welding system, Fan’s short addressing, Fedorchuk’s header size, and Wallace’s message type so the message header further comprises a message type indicative of whether the message data is a broadcast message, a registered message, a command message, or a response message.  A reason to so would have been to distinguish between different messages.

Claim 41 is rejected as being unpatentable over Eli in view of Daniel further in view of Fan, Fedorchuk, Wallace, US 20040193876 (Donley), and US 20120140731 (Drapkin).
Eli does not expressly disclose the message type comprises a wrapping counter used to represent a total number of messages received by the network device.
Donley teaches or suggests a message type comprises a counter used to represent a total number of messages received by the network device (para. 4).  Drapkin teaches or suggests a wrapping counter used to represent a total number of messages received by a network device (para. 37).  


Claim 42 is rejected as being unpatentable over Eli in view of Daniel further in view of Fan, Fedorchuk, Wallace, Donley, Drapkin, and US 4422171 (Wortley).
Eli does not expressly disclose the wrapping counter comprises six bits or less.
Wortley teaches or suggests a counter used to represent a total number of messages received by a network device comprises six bits or less (9:44-46).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Daniel’s welding system, Fan’s short addressing, Fedorchuk’s header size, Wallace’s message type, Donley's counter in a header, Drapkin's wrapping, and Wortley's size so the wrapping counter comprises six bits or less.  A reason to do so would have been to employ a known message format.

Claim 44 is rejected as being unpatentable over Eli in view of Daniel further in view of Fan, Fedorchuk, and US 6956852 (Bechtolsheim).
Eli does not expressly disclose the format identifier identifies a format of the message payload.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Daniel’s welding system, Fan’s short addressing, Fedorchuk’s header size, and Bechtolsheim identifier so the format identifier is indicative of a format of payload data of the message data.  A reason to so would have been facilitate processing of different payloads by a receiver.

In the alternative, claim 33 is rejected as being unpatentable over Eli in view of Daniel further in view of Fan and US 7873028 (Lam).
Eli teaches or suggests a second network interface (119), wherein the network interface comprises a first network interface (111), and wherein the first network interface and second network interface comprise an Ethernet interface, a serial interface, a USB interface, or a wireless interface (5:1-3). 
Eli does not expressly disclose the first network interface is different from the second network interface in terms of its protocol.
Lam teaches or suggests a first network interface that is different from a second network interface in terms of its protocol (fig. 3A).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Daniel’s welding system, Fan’s short addressing, and Lam’s different protocol interfaces so the first network interface that is different from a second network interface in terms of its protocol.  A reason to so would have been to accommodate a greater variety of protocols and devices.

Claims 34 and 46 are is rejected as being unpatentable over Eli in view of Daniel further in view of Fan, and US 20120097644 (Ott). 
Regarding claim 34,the aforementioned combination teaches or suggests the welding system comprises a first welding-related device comprising a welding power supply, a welding wire feeder, a welding torch, a welding helmet, a welding control pendant, or a welding foot pedal (Daniel claim 61).  The teachings and suggestions of the references are combined for the same reason as explained for claim 30.
Eli does not expressly disclose the second welding-related device comprises a welding power supply, a welding wire feeder, a welding torch, a welding helmet, a welding control pendant, or a welding foot pedal.
Ott teaches or suggests a second welding-related device comprises a welding power supply, a welding wire feeder, a welding torch, a welding helmet, a welding control pendant, or a welding foot pedal (para. 22).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Daniel’s welding system, Fan’s short addressing, and Ott’s second device so the second welding-related device comprises a welding power supply, a welding wire feeder, a welding torch, a welding helmet, a welding control pendant, or a welding foot pedal.  A reason to do so would have been that plural power supplies need to communicate.
Regarding claim 46, Eli teaches or suggests the data packet comprises a first data packet, and the second network interface is configured to receive a second data 
Eli does not expressly disclose the third network device is of a welding-related device.  
Ott teaches or suggests another network device is of a welding-related device (para. 22).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Eli’s messaging, Daniel’s welding system, Fan’s short addressing, and Ott’s other device so the third welding-related device comprises a welding power supply, a welding wire feeder, a welding torch, a welding helmet, a welding control pendant, or a welding foot pedal.  A reason to do so would have been that plural power supplies need to communicate.

Claim 47 is rejected as being unpatentable over Eli in view of Daniel further in view of Fan, Ott, and US 20080019387 (Kim).
Eli teaches or suggests the network layer data comprises first network layer data, the message data comprises first message data (306, 310).
Eli does not expressly disclose the processor is further configured to separate second network layer data of the second data packet from second message data of the second data packet.
Kim teaches or suggests a processor is further configured to separate second network layer data of a second data packet from second message data of the second data packet (paras. 37 and 38).


Response to Arguments
The arguments have been fully considered and are unpersuasive.  
The applicants argue that “nothing in Daniel relates to network devices or networking with another welding device, such as would motivate one of ordinary skill to think it obvious Daniel's welding system might work well with networking devices.  In fact, Daniel teaches away from transferring data via networking devices.”  (Resp. 9.)  To the contrary, Daniel teaches transmitting data over a network connection (claims 61-65).
They also argue that “Fedorchuk and Wallace are neither from the same field of endeavor as Applicant's invention, nor reasonably pertinent to the problem faced by Applicant's inventors.”  (Resp. 7.)  
To the contrary, the applicants’ invention is “a method for handling a data packet.”  (Spec. para. 3.)  Fedorchuk also handles data packets (paras. 40, 44, 48)
Furthermore, the applicants’ invention formats a packet  (para. 29).  Wallace also formats a data packet (18:10-48).


Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, in US 20120177044, a source Ethernet MAC address of the incoming frame is replaced.  The frame is encapsulated in a MAC header”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448